873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Renard JONES, Petitioner-Appellant,v.Gary DIXON, Warden, Attorney General of North Carolina,Respondents-Appellees.
No. 88-7787.
United States Court of Appeals, Fourth Circuit.
Submitted March 3, 1989.Decided April 28, 1989.

Renard Jones, appellant pro se.
Barry Steven McNeill, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Renard Jones seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Jones v. Dixon, C/A No. 88-154-G (Aug. 24, 1988).  We deny Jones' request for appointment of counsel on appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.